Navis, J.
(in plaintiffs’ appeal): The jury did not find the value of the personal property to be $320, and there is no aspect in which the verdict can be viewed that would entitle the plaintiff's to the judgment ashed, or to any judgment, for it is unintelligible, inconsistent and conflicting, and was properly, and ex necessitate, set aside by His Honor because no proper judgment could be rendered upon it. Morrison v. Watson, 95 N. C , 479, and cases cited. Section 412 of The Code does not embrace all the grounds upon which a verdict may be set aside and a new trial ordered. Thomas v. Myers, 87 N. C., 31, and cases cited. We suggest that upon a new trial issues may be eliminated from the complaint and answer less calculated to confuse the jury. The appeal must be dismissed.
Davis, J.
(in defendant’s appeal): As we have seen, no judgment could be rendered upon the verdict in this case, and, though the defendant’s case on appeal presents a number of exceptions and assignments of error, there was no judgment against him, and when the verdict was properly set aside and a new trial ordered, there was nothing from which he could appeal, and it was inadvertently taken, and will be dismissed.
Dismissed.